Citation Nr: 0916498	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-06 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2. Entitlement to service connection for temporomandibular 
joint disease (TMJ).  

3. Entitlement to service connection for a sleep disorder, to 
include sleep apnea, as secondary to herbicide exposure, 
service-connected diabetes mellitus, type II, and service-
connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO in St. Louis, Missouri, which in pertinent part denied 
service connection for a sleep disorder, to include sleep 
apnea, TMJ and PTSD, and granted service connection for left 
ear hearing loss, assigning a noncompensable rating.

In January 2009, the Veteran withdrew his appeal for a 
compensable initial rating for his left ear hearing loss 
disability.  

The issue of service connection for a sleep disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not engage in combat.

2. There is no credible supporting evidence that the 
Veteran's alleged inservice stressors occurred.

3. The preponderance of the evidence does not establish that 
the Veteran has TMJ that had its onset in service or is 
otherwise related to his active military service.  




CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

2. TMJ was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claims with appropriate 
evidence.  With respect to his PTSD claim, the Veteran was 
given a PTSD questionnaire form and asked to provide details 
about the stressful events that caused his claimed PTSD and 
identify other sources of information that may aid in 
substantiating the claim.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  Subsequently, the Veteran's 
claims were readjudicated in November 2006 and January 2009 
supplemental statements of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Although the Veteran has indicated that he was on 
nerve medications for five years after returning from 
Vietnam, he has not provided sufficient information regarding 
this treatment and medication to enable VA to search for the 
corresponding medical records.  The Veteran has specifically 
stated that he has no medical records relating to his claimed 
TMJ and PTSD, and he has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

With respect to the TMJ claim, the Board concludes an 
examination is not needed in this case because the only 
evidence indicating the Veteran currently has TMJ is his own 
lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Veteran has 
received ongoing psychiatric treatment from the VA Medical 
Center and none of the treatment records on file bear a 
diagnosis of PTSD.  As there is no medical evidence of a 
current disability, the Board concludes that an examination 
is not necessary to the resolution of this claim.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's PTSD claim, the Board finds 
that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claim.  In this instance, there is no evidence of an in-
service psychiatric disability, and the record does not 
reflect a current diagnosis of PTSD.  Additionally, the only 
evidence indicating the Veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for Veterans Claims 
has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to section 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  In this case, the 
Veteran argues that his PTSD was not caused by a single 
specific event, but resulted instead from a combination of 
all the events over a one-year period.  However, he has not 
provided specific information about any of these events, 
despite having been given ample opportunity to do so.  There 
is no reasonable possibility that a medical opinion would aid 
in substantiating the Veteran's claim since it could not 
provide evidence of these past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran is seeking service connection for PTSD and TMJ as 
a result of active service.  As will be explained below, the 
Board finds that the criteria for service connection are not 
met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).    
A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  Criterion A for a PTSD diagnosis 
requires that the "person has been exposed to a traumatic 
event in which...the person experienced, witnessed or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others...."  DSM-IV, at 209.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.  If, 
however, VA determines that the veteran did not engage in 
combat with the enemy or that his alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  
However, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. PTSD

The Veteran contends he has PTSD as a result of active 
service in Vietnam.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

On his October 2005 PTSD Questionnaire, the Veteran stated 
ambiguously that the actions of all affected the attitudes 
perceived of what happened.  In an attached statement, he 
indicated that it was not any one event, but a combination of 
all the events over a one-year period that caused his 
existing feelings.  

After reviewing and weighing all the evidence of record, the 
Board finds that there is no credible supporting evidence 
that any of the claimed in-service stressors actually 
occurred.  None of the evidence of record suggests that the 
Veteran engaged in combat with the enemy.  His DD Form 214N 
shows that his military occupational specialty was a 
production clerk and that he served on the Fighter Squadron 
31 (VF-31).  The form does not list any awards (e.g., a 
Purple Heart) that would be indicative of combat.  Likewise, 
there is nothing else in the Veteran's service personnel 
records showing that he engaged in combat.  Without evidence 
of combat, the record must instead contain service records or 
other evidence to corroborate the Veteran's statements as to 
the claimed stressors.  See Moreau, supra.  The Board finds 
that the evidence of record, at this point, is insufficient 
to confirm that the alleged events took place.  The Veteran's 
claimed stressors are incapable of being verified given the 
lack of provided detail.  Service treatment records are 
silent concerning any complaints, treatment or a diagnosis of 
a psychiatric disorder.  Furthermore, although the Veteran 
has indicated that he was on nerve medications for five years 
after returning from Vietnam, he has not provided sufficient 
information regarding this treatment and medication to enable 
VA to search for the corresponding medical records.  

In this case, not only is there no credible supporting 
evidence of an in-service stressor, but there is also no 
evidence of a current diagnosis of PTSD.  The Veteran has not 
identified or submitted any records of psychiatric treatment.  
On the contrary, he has stated that there are no medical 
records to document his claimed PTSD.  The Board notes that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

In light of the foregoing, the Board concludes that service 
connection for PTSD is not warranted.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. TMJ

The Veteran also contends he has TMJ as a result of active 
service.  Specifically, he asserts that he grinds his teeth 
at night.  For the reasons set forth below, the Board 
concludes that service connection is not warranted.

The Board finds that the Veteran has failed to submit any 
competent medical evidence demonstrating a current diagnosis 
of TMJ.  His VA and private medical records are completely 
silent concerning any complaints, treatment or a diagnosis 
relating to TMJ.  As previously noted, a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 3 Vet. App. at 144.  
Therefore, the Board concludes that the Veteran does not 
currently have TMJ.  

In this case, having concluded that there is no evidence of a 
current disability, the Board need not undertake an analysis 
as to whether there is evidence that a disease or injury was 
incurred or aggravated in service and whether there is 
medical evidence of a nexus between the claimed disability 
and service.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for TMJ.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for TMJ is denied.  


REMAND

The Veteran argues that he has a sleep disorder, to include 
sleep apnea, as a result of inservice herbicide exposure and 
his service-connected diabetes mellitus, type II, and 
tinnitus.  He has submitted treatment records from St. John's 
Sleep Disorders Center, which reflect a diagnosis of sleep 
apnea.  

The Board notes that the Veteran has not been provided 
information about the requirements for establishing secondary 
service connection under 38 C.F.R. § 3.310.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (VA has a duty to notify the 
veteran of any information and medical or lay evidence that 
is necessary to substantiate the claim.)  On remand, the AOJ 
should notify the Veteran of the requirements for 
establishing service connection for a sleep disorder as 
secondary to his service-connected diabetes mellitus, type 
II, and tinnitus.  

In addition, the record reflects that the Veteran has not 
been provided a VA examination in conjunction with his sleep 
disorder claim.  The Board finds it necessary to remand this 
case so that the Veteran can be scheduled for such an 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (The duty to assist includes providing a medical 
examination or obtaining a medical opinion necessary to make 
a decision on the claim.).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation 
of the evidence necessary to 
substantiate a claim of secondary 
service connection for a sleep 
disorder.  

2. Thereafter, the AOJ should schedule 
the Veteran for an appropriate VA 
examination to assess the current nature 
and etiology of his sleep disorder, to 
include sleep apnea.  The entire claims 
file must be made available to the 
examiner for review, and the examiner 
should note that it has been reviewed.  
After reviewing the file, the examiner 
should render an opinion as to: (1) 
whether the Veteran's sleep disorder was 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) a 
result of service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability); and (2) 
whether the Veteran's sleep disorder was 
caused or aggravated by a service-
connected disability, particularly the 
Veteran's service-connected diabetes 
mellitus, type II, or tinnitus.  The 
examiner should provide a complete 
rationale for any opinion given.  

3. Finally, the AOJ should readjudicate 
the claim of service connection for a 
sleep disorder.  All new evidence 
received since the issuance of the 
January 2009 SSOC should be considered.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


